   19-23534-rdd          Doc 14-1         Filed 09/10/19 Entered 09/10/19 17:15:57                Motion and
                                           Proposed Order Pg 1 of 4



KIRBY AISNER & CURLEY LLP                                        Presentment Date: September 24, 2019
Proposed Attorneys for the Debtor                                Presentment Time: 12:00 p.m.
700 Post Road, Suite 237
Scarsdale, New York 10583
(914) 401-9500
Dawn Kirby, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X In re:

INSPIRION, INC.,                                                 Chapter 11
                                                                 Case No. 19-23534 (rdd)
                                      Debtor.
------------------------------------------------------X



                  APPLICATION FOR ORDER AUTHORIZING AND APPROVING
                          DEBTOR-IN-POSSESSION ENTERING INTO
                       INSURANCE PREMIUM FINANCE AGREEMENT

 TO:      THE HONORABLE ROBERT D. DRAIN
          UNITED STATES BANKRUPTCY JUDGE:

          The application of Inspiron, Inc., Debtor-in-Possession ("Debtor"), respectfully

 represents:

             1.    Debtor's Bankruptcy Code Chapter 11 petition was filed on August 26, 2019.The

Debtor is a construction company offering general contractor services, construction management

services and advisory services since 2010.

             2.    In the ordinary course of the Debtor's business, the Debtor must maintain general

liability and excels liability insurance policies as set forth in the "Schedule of Policies" on the

Premium Finance Agreement annexed hereto and made a part hereof.

             3.    The policies will bear total premiums in the amount of $56,150.91, which total sum the

Debtor cannot pay at this time.

             4.    The policies are extremely valuable policies and it is essential to maintain them in the

interest of the preservation of the property, assets and business of the Debtor. The policies cannot
  19-23534-rdd        Doc 14-1     Filed 09/10/19 Entered 09/10/19 17:15:57                Motion and
                                    Proposed Order Pg 2 of 4



presently be obtained for the Debtor unless the premiums are financed.

            5.   The Debtor has been unable to locate any source of unsecured premium financing.

            6.   The premiums for the policies are to be financed through AFCO ACCEPTANCE

CORP. ("AFCO") which requires the Debtor to enter into a Premium Finance Agreement that includes

a Security Agreement which grants AFCO a secured interest in the gross unearned premiums which

would be payable in the event of cancellation of the insurance policies and which further authorizes

AFCO to cancel the financed insurance policies and obtain the return of any unearned premiums in

the event of a default in the payment of any installment due. A copy of the Agreement is annexed as

Exhibit A

            7.   In view of the importance of maintaining insurance coverage with respect to business

activities and the preserving of the Debtor's cash flow and estate by financing the insurance premiums,

the Debtor believes that it would be in the best interests of the Debtor's estate and creditors to induce

AFCO to enter into such Premium Finance Agreement.

         WHEREFORE, the Debtors pray that an Order pursuant to Section 364(c)(2) of the

 Bankruptcy Code be made and entered herein authorizing the Debtor to enter into the Premium

 Finance Agreement and approving the terms thereof, including all rights and privileges granted AFCO

 therein and authorizing AFCO to exercise all of its rights without first securing an Order of the Court,

 and for such other and further Order as to this Court seems just and proper.

Dated: Scarsdale, New York
       September 10, 2019

                                                KIRBY AISNER & CURLEY LLP
                                                Proposed Attorneys for the Debtor
                                                700 Post Road, Suite 237
                                                Scarsdale, New York 10583
                                                (914) 401-9500

                                                       /s/ Dawn Kirby
                                                By: _________________________
                                                    Dawn Kirby, Esq.
  19-23534-rdd         Doc 14-1       Filed 09/10/19 Entered 09/10/19 17:15:57             Motion and
                                       Proposed Order Pg 3 of 4



KIRBY AISNER & CURLEY LLP
Proposed Attorneys for the Debtor
700 Post Road, Suite 237
Scarsdale, New York 10583
(914) 401-9500
Dawn Kirby, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:
                                                              Chapter 11
INSPIRION, INC.,                                              Case No. 19-23534 (rdd)

                                     Debtor.
----------------------------------------------------------X

      ORDER APPROVING PREMIUM FINANCE AGREEMENT WITH RESPECT TO
        PAYMENT AND SECURITY FOR AFCO ACCEPTANCE CORPORATION

            Upon motion of Inspiron, Inc., debtor and debtor-in-possession, through its counsel Kirby

 Aisner & Curley LLP, seeking authority for the Debtor to enter into a Premium Finance Agreement

 ("Agreement"), attached to the Application as Exhibit A, with AFCO Acceptance Corp. ("AFCO),

 which Agreement provides for the financing of the insurance premiums to be paid for the Debtor's

 insurance policies, and no adverse interest being represented, and it appearing that all legal requisites

 having been met and sufficient cause appearing, it is hereby

            ORDERED that, pursuant to Section 364(c)(2) of the Bankruptcy Code, the Debtor is

 hereby authorized to enter into the Agreement, a copy of which is annexed hereto and made a part

 hereof; and it is further

            ORDERED that AFCO is hereby granted a first and only priority security interest in:

     (i)       any and all unearned premiums and dividends which may become payable under the

               financed insurance policies for whatever reason and

     (ii)      loss payments which reduce the unearned premiums, subject to any mortgagee or loss

               payee interests; and it is further
  19-23534-rdd       Doc 14-1      Filed 09/10/19 Entered 09/10/19 17:15:57                Motion and
                                    Proposed Order Pg 4 of 4



        ORDERED that the Debtor is hereby authorized to pay AFCO all sums due pursuant to the

Agreement; and it is further

         ORDERED that the full rights of AFCO pursuant to the Agreement and controlling state law

 be and the same hereby are fully preserved and protected and are and shall remain unimpaired by the

 pendency of the bankruptcy case or any subsequent conversion of this proceeding to a Chapter 7 or

 any subsequent appointment of a trustee; and it is further

         ORDERED that, in the event that the Debtor defaults upon any of the terms of the Agreement,

 AFCO may exercise such rights as it may otherwise have under state law, but for the pendency of this

 proceeding and, without the necessity of further application to this Court, cancel all insurance policies

 listed on the Agreement or any amendment thereto, and receive and apply all unearned insurance

 premiums to the account of the Debtor. In the event that, after such application of unearned premiums,

 any sums still remain due to AFCO pursuant to the Agreement, such deficiency shall be deemed an

 administrative expense of the estate.

Dated: White Plains, New York
       September ___, 2019


                                                _________________________________
                                                HONORABLE ROBERT D. DRAIN
                                                UNITED STATES BANKRKUPTCY JUDGE
